DETAILED ACTION
	Claims 1-7, 12-21 are currently pending.  Claims 1-7 and 12-15 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 1-7 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendment to specify the viscosity, which the Examiner finds persuasive.
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,987,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Note
Applicant's amendments and arguments filed 10/26/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/26/2021, it is noted that claim 1 has been amended and no new matter or claims have been added.
Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 (previously applied) in view of US 2011/0256087 (previously applied), JP 10-036403 (previously applied) and US 7,189,843 (previously applied).
	Regarding claims 1-2, the limitation of a cosmetic or dermocosmetic agent, said cosmetic or dermocosmetic agent being film-forming on the surface of the skin is met by the ‘475 patent teaching the gelling agents and thickeners can be employed in all 
	 Regarding the limitation of galactomannans in an amount from 60 to 90% by weight is met by the ‘475 patent teaching the gelling agents include Cassia-galactomannans (abstract) which is present at 10 to 90 part by weight, specifically 40 to 60 parts by weight (claims 1-4).
	Regarding the limitation of crosslinked sulfated galactans in an amount from 10 to 40% by weight is met by the ‘475 patent teaching 90 to 10 parts by weight of carrageenan, specifically 60 to 40 parts by weight (claims 1-3) The ‘475 patent teaches carrageenan is a sulfated galactan (column 1, lines 55-65).  The instant specification defines crosslinked to mean the biopolymer is a three-dimensional network formed by chemical or physical bonds, wherein the ‘475 patent teaches calcium to improve gelling properties especially of the carrageenan (column 4, lines 20-30) thus teaching calcium being a crosslinking agent for the sulfated galactan.
	The gelling agent mixture may be in the form of a powder (column 4, lines 25-30).  The thickeners and gelling agents may be used a cosmetics (column 4, lines 40-45).  A mixture is taught to contains cassia gum/carrageenan with potassium chloride to gel (column 6, lines 5-15), thus teaching only the claimed ingredients, meeting the consisting of language, wherein the powder embodiment indicates a dried embodiment.

	Regarding claim 7, the limitation of characterized in that the sulfated galactans are cross-linked with a crosslinking agent of ionic nature is met by the ‘475 patent teaching the gelling properties of kappa-carrageenan are greatly influenced by potassium ions and those of iota carrageenan by calcium ions (column 2, lines 10-15) wherein improve the gel forming properties, the gelling agent and thickener according to the invention can additionally contain potassium, calcium and/or ammonium ions (column 4, lines 20-25).
Regarding claim 12-14, the limitation of wherein the agent has a function of protecting, wherein the agent protects skin against penetration of toxic molecules and 

	The ‘475 patent does not specifically teach hydrolyzed, soluble galactomannans having molecular weights between 5 and 630 kDa (claim 1), specifically 5-120 kDa (claim 2), 8-80 kDa (claim 4) and having a low viscosity of less than 1,000 centipoise (claim 1).
	The ‘475 patent does not specifically teach hydrolyzed, soluble crosslinked sulfated galactans having molecular weight between 7 and 3,000 kDa (claim 1), specifically 7 and 1100 kDa (claim 2) between 8 and 200 kDa (claim 6) and having a low viscosity of less than 1,000 centipoise (claim 1).
The ‘475 patent does not specifically teach a cosmetic composition suitable for topical application on the human skin, comprising at least 0.01% of cosmetic or dermocosmetic agent according to claim 1 (claim 15).
The ‘843 patent teaches carrageenan product processed from seaweed material (abstract).  Carrageenan is extracted from red seaweeds (column 1, lines 30-40).  Carrageenan is used in products such as cosmetics and person care products.  The molecular weight of commercial carrageenan products is typically from about 100,000 to 1,000,000 Daltons (column 1, lines 40-60), which leads to 100 to 1,000 kDa. (which reads on claim 1 and 6).  The Carrageenans are taught as generally soluble in warm water wherein the chains can be cleaved by hydrolytic depolymerization upon treatment 
	The ‘403 publication teaches raw materials for cosmetics having an affinity to hair or skin using galactomannan molecule (page 2, first paragraph).  Galactomannan are preferably directed from locust bean gum and have a molecular weight of 200,000 to 300,000.  The decomposition of the galactomannan is preferably limited so that 80% of the product has a molecular weight of 4,500 to 35,000 (page 2, last paragraph), which leads to 4.5 to 35 kDa, wherein the decomposition product is used in the cosmetic (claim 1-4).  The galactomannan can be degraded in any manner such as by enzyme or use of acid [0006].  Galactomannan enzyme degradation product can change the molecular weight by changing the reaction time of the enzyme, where the molecular weight is too large or too small conditioning effect cannot be expected [0006].  The galactomannan is taught as used in the range of 0.1 to 10% by weight in the cosmetic [0011].
	The ‘087 publication teaches locust bean gum hydrolysate for use in hair cosmetics (abstract).  A hydrolysate is a product stemming from a hydrolysis reaction of locust bean gum [0010].  The dried extracts are taught to be soluble in water [0041].  
	Regarding the low viscosity of galactomannans, the instant specification connects low viscosity to their size ([0067], [0086]) which is the molecular weight [0066].  The ‘403 publication teaches an overlapping molecular weight range of locust bean gum and the claimed galatomannans and the ‘087 publication teaches the connection between viscosity and long polysaccharide chain wherein the solubility and viscosity are taught to be modified to obtain the desired product.  Thus the claimed overlapping molecular weight and optimization of viscosity would read on the instant claimed low viscosity. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrolyzed soluble form of galactomannans because the ‘087 publication teaches that it is known to hydrolyze locust bean gum for use in cosmetic composition (abstract) and the ‘475 patent is directed to cosmetic purposes (column 4, lines 35-50) which include galactomannans from locust bean gum (column 1, lines 40-45).  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the hydrolyzed form because the ‘087 publication teaches it to be soluble in water [0041] wherein side effects such as being fluid in cosmetic formulas is taught as overcome ([0005], [0007].  
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the molecular weight range as taught by the ‘403 publication for the galactomannans as taught by the ‘475 patent because the ‘403 publication teaches known molecular weight ranges of locust bean gum which are reduced by enzymatic reaction (page 2, last paragraph, [0006]) which are known to be used in cosmetic compositions which have a high affinity for hair and skin (page 2, first paragraph).  Thus it would have been obvious to one of ordinary skill in the art that to use known molecular weight ranges of locust bean gum in cosmetics for the locust bean gum taught to be used in cosmetics by the ‘475 patent because both are directed to the use of locust bean gum in cosmetics and further the ‘403 additionally teaches high affinity for hair and skin are known and wherein the molecular weight is known to be tied to the conditioning effect [0006], thus providing a reason to optimize the molecular weight range.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the gelling agents/thickeners taught by the ‘475 patent in the claimed amounts in a cosmetic as the ‘475 patent teaches the gelling agent comprising galactomannan and carrageenan to be used in cosmetics (column 4, 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the molecular weight of carrageenan taught by the ‘843 patent for the carrageenan used in the gelling composition taught by the ‘475 patent (abstract) because the ‘843 patent teaches commercially available molecular weight of carrageenan polymers (column 1, lines 40-60) which are used in cosmetics (abstract).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘475 patent teaches a composition comprising gelling agents such as carrageenan (abstract) and the ‘846 patent teaches specific molecular weights of carrageenan known to be used to form gels (column 1, lines 45-60).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 in view of US 2011/0256087, JP 10-036403 and US 7,189,843 as applied to claims 1-4, 6-7 and 12-15 above, and further in view of Necas (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7 and 12-15 are taught by the combination of the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent.  
The combination of references does not specifically teach the cross-linked sulfated galactans are obtained by hydrolysis of native sulfated galactans from Chondrus cripsus (claim 5).
Necas teaches carrageenan is a natural carbohydrate obtained from edible red seaweeds.  Carrageenan is derived from the Chondrus crispus species of seaweed known as carrageen moss or Irish Moss.  Carrageenans are used in cosmetics (abstract).  Red algae is taught as the source with aqueous extraction from Chondrus (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the carrageenan taught by the ‘475 patent from Chondrus crispus as taught by Necas because the ‘475 patent teaches carrageenan extracted from red algae (column 1, lines 50-60) and Necas teaches carrageenan is derived from Chondrus crispus or from red algae (abstract, Table 1).  It would have been obvious to one of ordinary skill in the art to use aqueous extraction, or hydrolysis, to obtain the carrageenan as Necas teaches obtaining carrageenan from Red algae by aqueous extraction (Table 1) and the ‘475 patent teaches extracts from red algae to obtain carrageenan (column 1, lines 50-60).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 in view of US 2011/0256087, JP 10-036403 and US 7,189,843 as applied to claims 1, 3, 6-8 and 12-15 above, and further in view of Nguyen (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7 and 12-15 are taught by the combination of the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent.  
The combination of references does not specifically recite the elected calcium chloride.
Nguyen teaches synergistic effects of mixed salt on the gelation of k-carrageenan (title).  Calcium or sodium ions induced gelation of k-carrageenan.  Both gelation kinetics and the steady state shear moduli are investigated.  Gelation in mixed salt solution compared with the pure potassium and calcium solutions. It is shown that the elastic shear moduli increase with increasing pure KCl concentration, but decreases with increasing pure CaCl2 concentration.  Addition of CaCl2 leads to an increase of elastic modulus with increasing CaCl2 concentration.  Fast gelation was taught using CaCl2 even at low k-carrageenan concentrations (page 12, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use calcium chloride as taught by Nguyen in the composition taught by the ‘475 patent because the ‘475 patent teaches the use of calcium ions to improve gel properties (column 4, lines 20-25) and Nguyen teaches the specific salt used is calcium chloride to gel a carrageenan (abstract, page 12, first 
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 (b):
	Applicant argues the USPTO challenges the term low viscosity.  The specification states low viscosity and viscous product to exceed 1,000 centipoise [0041].
	In response, the 112 (b) rejection is withdrawn in light of Applicant’s arguments to specify low viscosity in the instant claims.
	103:
	Applicant argues claim 1 recites consists of and as such it includes only the 2 components recited in claim 1 and excludes all other components.
	In response, the ‘475 patent teaches the gelling agent mixture may be in the form of a powder (column 4, lines 25-30).  The thickeners and gelling agents may be used as cosmetics (column 4, lines 40-45).  A mixture is taught to contains cassia gum/carrageenan with potassium chloride to gel (column 6, lines 5-15), thus teaching only the claimed ingredient, meeting the consisting of language, wherein the powder embodiment indicates a dried embodiment.
	Applicant argues the “obvious to try” reasoning may be properly support an obviousness rejection only if a particular parameter is first recognized in the art as a 
In response, the ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50).  Limitation of on the skin is an intended use limitation.  The ‘087 publication teaches it is known to hydrolyze locust bean gum for use in cosmetic composition (abstract) wherein one of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the hydrolyzed form because the ‘087 publication teaches it to be soluble in water [0041] wherein side effects such as being fluid in cosmetic formulas is taught as overcome ([0005], [0007].  The ‘403 publication teaches known molecular weight ranges of locust bean gum which are reduced by enzymatic reaction (page 2, last paragraph, [0006]) which are known to be used in cosmetic compositions which have a high affinity for hair and skin (page 2, first paragraph). The ‘843 patent teaches commercially available molecular weight of carrageenan polymers (column 1, lines 40-60) which are used in cosmetics (abstract).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘475 patent teaches a composition comprising gelling agents such as carrageenan (abstract) and the ‘846 patent teaches specific molecular weights of carrageenan known to be used to form gels (column 1, lines 45-60).  Thus the rejection is not based on “obvious to try” but Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues “film forming” property and “gelling” are two different and distinct properties.  Applicant provided 2 different definitions.  Applicant states polysaccharides which have film forming capacity but not gelling and gelling but not film forming.
In response, the instant specification does not provide specific definitions for “gelling”.  Applicant has provided definitions, however without a definition in the instant specification the broadest reasonable interpretation will be used for the claim limitations.  In the definitions provided by Applicant a gel is a solid and thus would be capable of forming the film on the skin as taught by the “film forming” definition.  The combination of references teach the structure of the claims and therefore would be capable of forming a film on the skin.  the ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50), wherein a gel would read on a film absent factual evidence to the contrary.  Further the ‘843 patent teaches the claimed range of 100 to 1,000 kDa carrageenans (column 1, lines 40-60) and the ‘403 publication teaches locust bean gum from 4.5 to 35 kDa (claims 1-4).  
	Applicant argues the prior art does not disclose the claim wherein the agent is film forming and is not capable of gelling.
	In response, Applicant is arguing limitations not present in the instant claim.  The instant claims do not contain limitations directed to “not capable of gelling”.
	Applicant argues the cited art teaches gelling agents.  As such and because a gel forming property is separate and distinct from film forming property, the cited art cannot be said to teach the general conditions of the Applicant’s claims.
	In response, the combination of references teach the structure of the claims and therefore would be capable of forming a film on the skin.  The ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50), wherein a gel would read on a film absent factual evidence to the contrary.  Further the ‘843 patent teaches the claimed range of 100 to 1,000 kDa carrageenans (column 1, lines 40-60) and the ‘403 publication teaches locust bean gum from 4.5 to 35 kDa (claims 1-4).  Thus the combination of references teaches the claimed molecular weight and the instant specification connects the molecular weight to the viscosity as discussed above, thus teaching structure of the claims and therefore would be capable of forming a film absent factual evidence to the contrary.

	In response, the ‘843 patent teaches a range of molecular weight for carrageenan products, wherein the cleavage and depolymerization has a direct effect on the gelling properties, thus presenting an optimizable parameter that overlaps with the instant claims (column 1, lines 60 to column 2, line 10).  The instant specification demonstrates the connection between the molecular weight and the viscosity (0067], [0086]), thus obtaining the claimed molecular weight would necessarily obtain the claimed viscosity.  The ‘403 publication teaches a range of molecular weights for locust bean gum, wherein the molecular weight is optimized for conditioning effect [0006] and the ‘087 publication teaches viscosity of locust bean gum hydrolysate to be used to effect solubility in cosmetics and modification to overcome this ([0006], [0007]), thus teaching the viscosity and the molecular weight to be optimizable parameters in cosmetics to obtain the desired conditioning effect and solubility in cosmetics.  
	Applicant argues the ‘087 publication (Fabre) states that the locust bean gum has interesting properties such as its coating and protective effect towards hairs, as it is a shampoo product.  The art teaches incorporation into a shampoo for volume enhancing effect on hair of said hydrolysate [0008]).  There is no recognition in this art of film forming property or what would have been a result variable for optimization of this property.  Applicant argues the benefits apply only to hair.

	That being said and in lieu of objective evidence of unexpected results, the molecular weight and viscosity can be viewed as a variable which achieves the recognized result of solubility in cosmetics and conditioning effects and affinity for the skin and/or hair. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Applicant argues the art as combined leads a person of skill toward galactomannans with high viscosity in order for them to be used as gelling (thickening) agents.  Applicant argues the ‘843 patent (Tsai) describes carrageenan products from 
	In response, the instant claim have no limitations directed to the composition not being gelling.  The combination of references teach the structure of the claims and therefore would be capable of forming a film on the skin.  The ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50), wherein a gel would read on a film absent factual evidence to the contrary.  Further the ‘843 patent teaches the claimed range of 100 to 1,000 kDa carrageenans (column 1, lines 40-60) and the ‘403 publication teaches locust bean gum from 4.5 to 35 kDa (claims 1-4).  Thus the combination of references teaches the claimed molecular weight and the instant specification connects the molecular weight to the viscosity as discussed above.  Further it is noted that the instant claims are directed to an agent consisting of the hydrolyzed soluble galactomannans and hydrolyzed soluble cross-linked sulfate galactans, and thus would not have water present.  The combination of references teach the claimed structure and thus necessarily would have the film forming property, and further the instant claims do not contain limitations directed to the product not being gelling.
	Applicant argues there is no nexus between the prior art and the relevant property (an agent being film forming) and a result variable parameter which is combination of hydrolyzed soluble galactomannans and soluble cross-linked sulfated galactans having the claimed molecular weight ranges and the viscosity.

Applicant argues Necas and Nguyen do not cure the deficiencies of the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent.
	In response, Applicant’s arguments regarding the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent are addressed when first presented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613